Citation Nr: 1745794	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material has been submitted to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has claimed entitlement to service connection for PTSD, he has referred to symptoms including depression and anxiety, and outpatient treatment records show possible diagnoses of depression and cyclothymia in March 2010.  Accordingly, the Board has recharacterized the claim as reflected on the title page. 

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2008 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period for the November 2008 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Board has reopened the Veteran's service connection claim for an acquired psychiatric disorder, as described below, additional development is needed requiring remand.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f) (2017).

The Veteran has contended he has PTSD related to in-service events, to include witnessing multiple individuals being sucked into the intake of aircraft, witnessing two pilots eject from their aircraft into the ocean, having to prevent fellow crew members from falling overboard, and the general stress of working on the flight deck of the U.S.S. Constellation during the Vietnam War.  

VA outpatient treatment notes dated in March 2010 show a diagnosis of PTSD.  The Veteran was also diagnosed with PTSD by a VA examiner in September 2010.  However, a response to a records request by the Joint Services Records Research Center (JSRRC) received in October 2008 was negative for any corroboration of the Veteran's claim of having witnessed individuals sucked into the intake of aircraft.  Specifically, JSRRC noted it had reviewed the 1972 and 1973 command histories for Constellation, and that they were negative for any flight deck incidents or personnel being killed due to being sucked into jet intakes.  In addition, the response stated the 1973 command histories for Attack Squadrons 145 and 146, the only squadrons which operated the A-7 aircraft (identified by the Veteran as the aircraft whose intake was involved in one of the accidents he witnessed), were reviewed, and were also negative.

The JSRRC response was received prior to the Veteran's assertion of additional stressors, to include his witnessing pilots eject into the ocean, having had to tackle fellow service members to prevent them from being knocked overboard, and the general stress of working on the flight deck of Constellation.  While the Veteran's general stress from working on a flight deck or preventing crew members from being knocked overboard would not typically be of the kind verifiable by the JSRRC or other official sources, the Veteran's report of witnessing pilots eject into the ocean proximate to Constellation is the type of event that may possibly be reported in official military records and warrants attempted verification.  Indeed, when stressor information of record is insufficient to request corroboration by JSRRC, VA must make a formal finding regarding the lack of sufficient information.  See VA Adjudication Procedures Manual M-21 IV.ii.1.D.4.a.  Despite deferred ratings in August and October 2010, in which the RO noted the necessity of issuing a formal finding with regard to the Veteran's additional claimed stressors, no such formal finding has been issued.

In addition, the Board again notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Veteran's outpatient VA treatment records show he has reported psychiatric symptoms which include depression, anxiety, and panic.  In addition, March 2010 outpatient treatment notes stated the Veteran exhibited symptoms of depression and possible cyclothymia.  While the Veteran was afforded a VA psychiatric examination in September 2010, the examination was geared specifically to determining whether the Veteran had PTSD, and did not provide an assessment of whether he had depression, an anxiety disorder, cyclothymia, or any other acquired psychiatric disorder.

Under the foregoing circumstances, the Board has determined a remand is warranted to, first, ensure proper development of the Veteran's claimed in-service stressors pursuant to the VA Adjudication Procedures Manual, and, second, to afford the Veteran an additional VA examination to determine the nature and etiology of all present acquired psychiatric disorders.

Accordingly, this case is REMANDED for the following actions:

1.  Request that JSRRC, or other official source, investigate and attempt to verify the Veteran's reports of witnessing individuals sucked into jet intakes and, witnessing pilots ejecting into the ocean during his time on the U.S.S. Constellation in accordance with the M21-1, Part IV, Subpart ii, Chapter 1, Section D.  Such development must include issuance of a formal finding with respect to any claimed stressor which is determined to lack sufficient information to request corroboration from JSRRC or any other indicated source.
 
2.  Then, afford the Veteran an examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the claims file, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  

With regard to each identified acquired psychiatric disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service, to include any of the claimed in-service stressors described above.  

If PTSD is diagnosed, the specific stressors giving rise to the condition must be identified.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


